                Case 1:19-cv-05395-PGG-KHP Document 33
                                                    32 Filed 01/04/21 Page 1 of 2
                                                                                1




                                                                                               01/04/2021

                                               THE CITY OF NEW YORK
                                              0B




JEAME E. JOHNSON                             LAW DEPARTMENT                                             Sharon Sprayregen
Corporation Counsel                                100 CHURCH STREET                                   phone: 212-356-0873
                                                   NEW YORK, NY 10007                                     fax: 212-356-2088
                                                                                               email: ssprayre@law.nyc.gov
                                                                                                            (not for service)


                                                                        January 4, 2021



        Via ECF
        Honorable Katherine H. Parker
        United States Magistrate Judge
        United States District Court
        500 Pearl Street
        New York, NY 10007

                        Re:     Washington v. The City of New York, et al.., 19-CV-5395 (PGG) (KHP)

        Dear Judge Parker:

               I am the Assistant Corporation Counsel assigned to the defense of the City of New York
        and Reverend Robles in above-referenced action, in which Plaintiff alleges that he has not been
        permitted to attend religious services.

                I am writing to request a one-day adjournment of the conference scheduled for tomorrow
        January 5, 20201 at 10:00 am. I apologize for the timing of this request. Unfortunately,
        Gowanda Correctional Facility, the facility at which Mr. Washington is housed, does not have a
        booth available from which Mr. Washington can be on the telephone. Gowanda Correctional
        Facility has a booth available on Wednesday, January 6, at 8:30 am, 12:30 pm, 1:00 pm, 1:30
        pm, and 2 pm.

                 Thank you for consideration of this request.

                                                                        Respectfully,

                                                                               /s/

                                                                        Sharon Sprayregen
                                                                        Assistant Corporation Counsel
               Case 1:19-cv-05395-PGG-KHP Document 33 Filed 01/04/21 Page 2 of 2



The telephonic Status Conference in this matter previously scheduled for Tuesday, January 5, 2021 at 10:00 a.m. is
hereby rescheduled to Wednesday, January 6, 2021 at 12:30 p.m. It is hereby ordered that the Warden of other
official in charge of the Gowanda Correctional Facility produce Plaintiff Landon L. Washington, DIN No. 20-
R-0522 on January 6, 2021 by no later than 12:30 p.m., to a suitable location within the Gowanda Facility that is
equipped with a telephone, for the purpose of participating by telephone in a conference with the Court and
Defendant's counsel. If the scheduled time and date presents a hardship, the Warden or the Warden's designee
should promptly inform chambers by calling Courtroom Deputy Chris Aiello at (212) 805-0234. Defendant's
counsel is directed to call Judge Parker's teleconference line at the scheduled time with the Plaintiff already on the
phone. Please dial (866) 434-5269, Access code: 4858267.
Defense Counsel is directed to notify the Defendant and the Warden or the Warden's designee of the
rescheduling of this conference.




                                                                                          01/04/2021
